Exhibit 99.1 ITEM8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Index to Financial Statements and Supplementary Data Page Report of Independent Registered Public Accounting Firm 2 Report of Management 4 Financial Statements Consolidated Balance Sheets as of June30, 2015 and 2014 5 Consolidated Statements ofEarnings for the Years Ended June30, 2015, 2014, and 2013 7 Consolidated Statements of Comprehensive Income for the Years Ended June30, 2015, 2014, and 2013 8 Consolidated Statements of Shareholders' Equity for the Years Ended June30, 2015, 2014, and 2013 9 Consolidated Statements of CashFlows for the Years Ended June30, 2015, 2014, and 2013 10 Notes to Consolidated Financial Statements 12 1 Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders Meredith Corporation: We have audited the accompanying consolidated balance sheets of Meredith Corporation and subsidiaries (the Company) as of June30, 2015 and 2014, and the related consolidated statements of earnings, comprehensive income, shareholders' equity, and cash flows for each of the years in the three-year period ended June30, 2015. We also have audited the Company's internal control over financial reporting as of June30, 2015, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). The Company's management is responsible for these consolidated financial statements, for maintaining effective internal control over financial reporting, and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management's Report on Internal Control over Financial Reporting. Our responsibility is to express an opinion on these consolidated financial statements and an opinion on the Company's internal control over financial reporting based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement and whether effective internal control over financial reporting was maintained in all material respects. Our audits of the consolidated financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audits also included performing such other procedures as we considered necessary in the circumstances. We believe that our audits provide a reasonable basis for our opinions. A company's internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company's internal control over financial reporting includes those policies and procedures that (1)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company's assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. 2 In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Meredith Corporation and subsidiaries as of June30, 2015 and 2014, and the results of their operations and their cash flows for each of the years in the three-year period ended June30, 2015, in conformity with U.S. generally accepted accounting principles.Also in our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of June30, 2015, based on criteria established in Internal Control - Integrated Framework (2013) issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). /s/ KPMG LLP Des Moines, Iowa August24, 2015 3 REPORT OF MANAGEMENT To the Shareholders of Meredith Corporation: Meredith management is responsible for the preparation, integrity, and objectivity of the financial information included in this Annual Report on Form10-K. We take this responsibility very seriously as we recognize the importance of having well-informed, confident investors. The consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and include amounts based on our informed judgments and estimates. We have adopted appropriate accounting policies and are fully committed to ensuring that those policies are applied properly and consistently. In addition, we strive to report our consolidated financial results in a manner that is relevant, complete, and understandable. We welcome any suggestions from those who use our reports. To meet our responsibility for financial reporting, our internal control systems and accounting procedures are designed to provide reasonable assurance as to the reliability of financial records. In addition, our internal audit staff monitors and reports on compliance with Company policies, procedures, and internal control systems. The consolidated financial statements and the effectiveness of the Company's internal control over financial reporting have been audited by an independent registered public accounting firm in accordance with the standards of the Public Company Accounting Oversight Board (United States). The independent registered public accounting firm was given unrestricted access to all financial records and related information, including all Board of Directors and Board committee minutes. The Audit Committee of the Board of Directors is responsible for reviewing and monitoring the Company's accounting policies, internal controls, and financial reporting practices. The Audit Committee is also directly responsible for the appointment, compensation, and oversight of the Company's independent registered public accounting firm. The Audit Committee consists solely of independent directors who meet with the independent registered public accounting firm, management, and internal auditors to review accounting, auditing, and financial reporting matters. To ensure complete independence, the independent registered public accounting firm has direct access to the Audit Committee without the presence of management representatives. At Meredith, we have always placed a high priority on good corporate governance and will continue to do so in the future. /s/ Joseph Ceryanec Joseph Ceryanec Chief Financial Officer 4 FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Meredith Corporation and Subsidiaries Consolidated Balance Sheets Assets June 30, (In thousands) Current assets Cash and cash equivalents $ $ Accounts receivable (net of allowances of $8,495 in 2015 and $7,813 in 2014) Inventories Current portion of subscription acquisition costs Current portion of broadcast rights Assets held for sale — Other current assets Total current assets Property, plant, and equipment Land Buildings and improvements Machinery and equipment Leasehold improvements Construction in progress Total property, plant, and equipment Less accumulated depreciation ) ) Net property, plant, and equipment Subscription acquisition costs Broadcast rights Other assets Intangible assets, net Goodwill Total assets $ $ See accompanying Notes to Consolidated Financial Statements 5 Meredith Corporation and Subsidiaries Consolidated Balance Sheets (continued) Liabilities and Shareholders' Equity June 30, (In thousands except per share data ) Current liabilities Current portion of long-term debt $ $ Current portion of long-term broadcast rights payable Accounts payable Accrued expenses Compensation and benefits Distribution expenses Other taxes and expenses Total accrued expenses Current portion of unearned subscription revenues Total current liabilities Long-term debt Long-term broadcast rights payable Unearned subscription revenues Deferred income taxes Other noncurrent liabilities Total liabilities Shareholders' equity Series preferred stock, par value $1 per share Authorized 5,000 shares; none issued — — Common stock, par value $1 per share Authorized 80,000 shares; issued and outstanding 37,657 shares in 2015 (excluding 24,451 treasury shares) and 36,776 shares in 2014 (excluding 24,395 treasury shares) Class B stock, par value $1 per share, convertible to common stock Authorized 15,000 shares; issued and outstanding 6,963 shares in 2015 and 7,700 shares in 2014 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying Notes to Consolidated Financial Statements 6 Meredith Corporation and Subsidiaries Consolidated Statements of Earnings Years ended June 30, (In thousands except per share data) Revenues Advertising $ $ $ Circulation All other Total revenues Operating expenses Production, distribution, and editorial Selling, general, and administrative Depreciation and amortization Total operating expenses Income from operations Interest expense, net ) ) ) Earnings before income taxes Income taxes ) ) ) Net earnings $ $ $ Basic earnings per share $ $ $ Basic average shares outstanding Diluted earnings per share $ $ $ Diluted average shares outstanding Dividends paid per share $ $ $ See accompanying Notes to Consolidated Financial Statements 7 Meredith Corporation and Subsidiaries Consolidated Statements of Comprehensive Income Years ended June 30, (In thousands) Net earnings $ $ $ Other comprehensive income (loss), net of income taxes Pension and other postretirement benefit plans activity ) Unrealized loss on interest rate swaps ) — — Other comprehensive income (loss), net of income taxes ) Comprehensive income $ $ $ See accompanying Notes to Consolidated Financial Statements 8 Meredith Corporation and Subsidiaries Consolidated Statements of Shareholders' Equity (In thousands except per share data) Common Stock - $1 par value Class B Stock - $1 par value Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Balance at June 30, 2012 $ ) $ Net earnings — Other comprehensive income, net of tax — Stock issued under various incentive plans, net of forfeitures — — — Purchases of Company stock ) (7 ) ) — — ) Share-based compensation — Conversion of class B to common stock ) — Dividends paid, 1.58 dollars per share Common stock — — — ) — ) Class B stock — — — ) — ) Tax benefit from incentive plans — Balance at June 30, 2013 ) Net earnings — Other comprehensive income, net of tax — Stock issued under various incentive plans, net of forfeitures — — — Purchases of Company stock ) (1 ) ) — — ) Share-based compensation — Conversion of class B to common stock ) — Dividends paid, 1.68 dollars per share Common stock — — — ) — ) Class B stock — — — ) — ) Tax deficiency from incentive plans — — ) — — ) Balance at June 30, 2014 ) Net earnings — Other comprehensive loss, net of tax — ) ) Stock issued under various incentive plans, net of forfeitures — — — Purchases of Company stock ) (1 ) ) — — ) Share-based compensation — Conversion of class B to common stock ) — Dividends paid, 1.78 dollars per share Common stock — — — ) — ) Class B stock — — — ) — ) Tax benefit from incentive plans — Balance at June 30, 2015 $ ) $ See accompanying Notes to Consolidated Financial Statements 9 Meredith Corporation and Subsidiaries Consolidated Statements of Cash Flows Years ended June 30, (In thousands) Cash flows from operating activities Net earnings $ $ $ Adjustments to reconcile net earnings to net cash provided by operating activities Depreciation Amortization Share-based compensation Deferred income taxes Amortization of broadcast rights Payments for broadcast rights ) ) ) Provision for write-down of impaired assets — Fair value adjustment to contingent consideration ) ) ) Excess tax benefits from share-based payments ) ) ) Changes in assets and liabilities, net of acquisitions/dispositions Accounts receivable ) ) ) Inventories ) ) Other current assets ) ) Subscription acquisition costs ) ) ) Other assets ) Accounts payable Accrued expenses and other liabilities Unearned subscription revenues ) ) Other noncurrent liabilities ) ) ) Net cash provided by operating activities Cash flows from investing activities Acquisitions of and investments in businesses ) ) ) Additions to property, plant, and equipment ) ) ) Proceeds from disposition of assets — — Net cash used in investing activities ) ) ) Cash flows from financing activities Proceeds from issuance of long-term debt Repayments of long-term debt ) ) ) Dividends paid ) ) ) Purchases of Company stock ) ) ) Proceeds from common stock issued Excess tax benefits from share-based payments Other ) ) ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ $ $ See accompanying Notes to Consolidated Financial Statements 10 Meredith Corporation and Subsidiaries Consolidated Statements of Cash Flows (continued) Years ended June 30, (In thousands) Supplemental disclosures of cash flow information Cash paid Interest $ $ $ Income taxes Non-cash transactions Broadcast rights financed by contracts payable See accompanying Notes to Consolidated Financial Statements 11 Meredith Corporation and Subsidiaries Notes to Consolidated Financial Statements 1.Summary of Significant Accounting Policies Nature of Operations—
